Opinion-of the Court by
Napton Judge.
A slave, the property of Cordell, was indicted in the circuit court of St. Louis, for a felony, and the court assigned the plaintiff in error as counsel for the slave.
The plaintiff in error brought suit against the master, for professional services in defending his slave. On the trial, the court instructed the jury, that if they believed that the plaintiff acted as counsel for the slave,. upon an understanding *474with the defendant, that he should be paid for his service» they should find for plaintiff; but if they'should be of opinion, that the plaintiff acted as counsel assigned by the court to defend the slave in question, they shall find for the defen- , J , . . dant, notwithstanding they may be oi opinion that m obeying the order of the court, or yielding to the wish of the court, the plaintiff was influenced by the expectation that the defendant as owner of the slave would pay him.
Counrol, as-c'ouru.o^' tk° slaves for in criminal ?aveno claim upon the mas-slavcG forCl1 compensation for profession-ai services, ti^anunder0 standing to counsel and masters.
McGirk Judge dissenting.
The professional services were proved, but it was also Provec*- Cordell, the owner, declined employing counsel, whereupon the court appointed Mr. Manning, who was an attorney and counsellor at law. Yerdict and judgment foi defendant.
_ _ . . . . .. ., , . , ' I am of opinion that the court did not err m its instruction. ^ ^ie consdt:utional provision be imperative on the counsel, as well as the court, and was intended to deprive the master of selection, it would only raise an implied as-sumpsit against the State. The counsel acts in such case as an officer of the court, and for the furtherance of justice, and not upon any contract with the master, nor can any be implied. Judgment affirmed.
McGirk, Judge. I do not concur in the foregoing opinion..